REPUBLIQUE DU CAMEROUN
Paix-Travai

Patrie

REPUBLIC OF CAMEROON

Peace-Work-Fatherland

MINISTERE DES FORETS MINISTRY.
ET DE LA FAUNE

MINISTRY OF FORESTRY
AND  WILDLIFE

SECRETARIAT GENERAL

CONVENTION PROVISOIRE D'EXPLOITATION
we Û 144 CPE/MINFOF/SG/DF du?‘ !’

25

+ En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté N ° 0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi e
oeuvre des plans d'aménagement des forêts de production du do
une Convention Provisoire d'Exploitation d'une concession fore;

tde contrôle de la mise en
maine forestier permanent,
stière est passée entre

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,
d'une part:

ET

La Société Industrielle de Bois MJP et Frères BP 659 Sangmélima représentée
par Monsieur MISSOKO Jean Paul, en qualité de Directeur Général

S, d'autre part.
Le]
Il a été convenu ce qui suit
Article 1°: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisa

tion pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en

vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
35 891 ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière N° 1079 et dont les limites sont fixées par celles de/ou d

es Unité$ Forestières
d'Aménagement N° 09 011 tel que décrit dans le plan de localisation

en annexe,
{]

J}

L À

Generated by CäffScanner
Article 2:DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de 36 mois
non renouvelable.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges
qui comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux norme

en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les eut
ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

-__ l'inventaire d'aménagement ;

-__ l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinquennal ;

-__ l'élaboration du plan d'opération de la première année du plan de gestion :

-_ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année :

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante ;

Article 5:Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à justifier par un contrat notarié l'existence d'un partenariat avec un industriel
de son choix, en vue de la transformation des bois issus de la concession selon les
modalités détaillées par le contrat de partenariat et conformément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à
cet effet au concessionnaire une attestation de conformité

(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain, La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de canformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de làdite attestation

/
2 l

Generated by CahnScanner
(4): La vérification des travaux d'inventaire se fait dès l'ouverture du 2e layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à l'Administration chargée
des Forêts, le rapport d'inventaire et une disquette contenant la totalité des données saisies.
Celle-ci dispose de 45 jours pour délivrer une attestation de conformité des travaux
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire
des corrections à apporter ou des travaux à recommencer

(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,

s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

(6): Le plan d'améi ment est réalisé conformément aux procédures d'élaboration et
d'approbation adoptées*ét publiées par le Ministère chargé des Forêts et aux documents
techniques et normatifs auxquels les dites procédures font référence.

(7): Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal et
du plan d'opération de la première année du plan de gestion.

(8): Le plan d'aménagement doit être terminé et déposé à l'Administration chargée des
Forêts six mois avant la fin de la présente convention.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu, chaque année, de déposer à l'Administration chargée
des Forêts, une demande d'assiette annuelle de coupe et les résultats de l'inventaire
d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale fixée par les
textes en vigueur.

(2) L'inventaire d'exploitation doit être réalisé en conformité avec les normes en vigueur
et en dénombrant les tiges par classes de 10 cm de diamètre.

(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de chaque
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de tenir à jour
les carnets de chantier et les lettres de voiture, sans préjudice de l'application de toutes les
autres obligations découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges.

(4): Le concessionnaire est tenu de déposer chaque année à l'Administration chargée
des Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le
rapport annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière.

(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.
?
/

3 Ua/
Generated by GämScanner
Article 8:La signature de la présente convention est subordonnée
pièce attestant la constitution par le concessionnaire, auprés d'ur

des Forêts, de la Faune et de la Pêche.

Article 9: L'exécution intégrale des obligations prévues à la prés of
à la délivrance par le Ministre chargé des Forêts, d'une attestation
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convent
Définitive d'Exploitation.

Article 10: (1): L'inexécution des obligations de la présente convention entraîne au terne
de sa période de validité, son annulation pure et simple.

ées

6es

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire décla
avoir pris connaissance de toutes les clauses et conditions de la convention pro
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature J-

Fait à Yaoundé, le

LU ET APPROUVÉ

POUR KA SOCIETE SIBM
}

V4

"LE MINISTRE DES FORETS
/ ET.DE LA FAUNE

MISSOKO Jean Paul

S.i.B.M.

Sarl
B.P.659 % 228.83.20

Î
Generated bf Camscan ner
